Citation Nr: 0616705	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for ocular 
migraine headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
ocular migraine headaches and assigned a zero percent rating.  
The veteran disagrees with the level of disability assigned. 

In March 2004, a hearing was held in Portland, Oregon, before 
the undersigned Veterans Law Judge making this decision who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript 
of that hearing is of record.

This case was previously before the Board in August 2004 when 
it was remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's ocular migraine headaches are not 
productive of at least one prostrating attack every two 
months over the past several months.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for ocular 
migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The appellant was notified of the 
information and evidence necessary to substantiate his claim 
for an initial compensable rating for ocular migraine 
headaches in the May 2002 rating decision, the January 2003 
statement of the case (SOC), a supplemental statement of the 
case (SSOC) issued in December 2004, and in a letter sent to 
the veteran in September 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the September  2004 
letter, VA informed the appellant that VA must make 
reasonable efforts to assist the appellant in obtaining all 
evidence necessary to substantiate a claim, such as medical 
records, employment records, or records from other Federal 
agencies.  VA further informed the appellant that as long as 
he provided enough information about these records, VA would 
assist in obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on the claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  This was accomplished in the August 2004 
letter in which he was told to submit any evidence in his 
possession that he thought would support his appeal. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of an SSOC in December 2004, and prior to transfer 
and certification of the appellant's case to the Board, and 
as described above the content of the notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records, and these appear to be 
complete.  The veteran was given the opportunity to present 
evidence and testimony in a personal hearing in March 2004.  
VA examinations were conducted in February and December 2002, 
and in September and November 2004.  All relevant records of 
the veteran's treatment have been obtained.  The appellant 
has not identified, and the record does not show, that there 
are any unobtained records which could substantiate the 
veteran's claim for an increased initial rating for ocular 
migraines.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim and to inform him of that 
evidence.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Factual Background

The veteran is service-connected for ocular migraine 
headaches, secondary to service connected blepharitis.  In 
the February 2002 eye examination, the examiner described the 
veteran's ocular migraine as consisting of intermittent 
shimmering lights in his peripheral vision lasting for 15-20 
minutes, occurring any time and not associated with 
headaches.  He also had times where his central vision was 
blacked out completely, most prominent after being in a 
brightly lit environment.  The examiner concluded that the 
veteran's history was a very good one for ocular migraine.

In a December 2002 neurological disorders examination, the 
veteran complained of symptoms that were constant at first 
and rather rapid in onset and affecting both the left and 
right eyes.  The examiner noted that his symptoms involved a 
decrease in central vision with a small pinhole of central 
clear vision.  His peripheral vision seemed to be adequate 
during these attacks.  He never experienced these symptoms in 
good light, always in dim light.  If he moved from a dark 
room to a more well lit room, these symptoms largely resolved 
but it appeared to the veteran as if he was looking through a 
screen.  The duration of these episodes averaged two to three 
days between episodes and he rarely went seven days without 
experiencing symptoms.  During each discrete episode, the 
symptoms occur every night or when he is in dim or no light 
and last for several weeks at a time.  These symptoms, in 
general come on slowly when he changes from bright light to 
dark circumstances.  The veteran denied any other symptoms 
including pain.  Objectively, the examiner noted that the 
veteran suffered from ocular migraines without headaches, 
with episodes lasting several weeks each and with an average 
of only two to three days between episodes.  "It is not as 
likely as not that the migraines are related to service-
connected blepharitis, however, as the veteran repeatedly 
denied any temporal association or any relation of the 
severity of the migraines and the blepharitis episodes."  

In a March 2004 hearing, the veteran testified that his 
primary complaint was with his vision rather than headache 
pain.  As such, he felt that he would be rated more 
appropriately under another diagnostic code that evaluated 
his vision loss, rather than the frequency of prostrating 
attacks from headaches.  He also indicated that he had 
recently been diagnosed and treated for symptoms of a 
detached retina.  At the hearing, he submitted a printout 
from the Internet defining ocular migraines.  

In September 2004, the veteran underwent another VA 
examination.  He described a history in the 1950s and 1960s 
of "migraine headaches" consisting of sharp, severe 
headaches in the back of the head and the temporal region, 
associated with some photophobia, but no nausea or vomiting 
and no prostration.  These stopped in the 1960s.  In 1995, he 
had the onset of what he described as ocular migraine, which 
were not associated with headache.  He described a dark cloud 
pattern in the center of his vision in both eyes which was 
present 24 hours a day, 7 days a week and more noticeable in 
a dark environment, which made it difficult for him to drive 
at night.  This did not come and go.  He had never had a 
neurologic work-up for this.  Following a complete 
neurological examination, the impression was persistent 
central scotoma in both eyes of uncertain etiology.  The 
examiner commented that the veteran did not describe 
intermittent scintillating scotoma as would normally be seen 
with ocular migraine, and there was no connection at all 
between the "migraine headaches" in the 50s through the 
late 60s, and the more recent symptoms dating from 1995.  In 
November 2004, the examiner reviewed the claims file and 
noted that the veteran had given an entirely different type 
of description of his visual phenomenon to other examiners.  
Specifically, in the evaluation dated February 2002, the 
veteran described intermittent shimmering lights in his 
peripheral vision, lasting for 15-20 minutes.  This was noted 
to be entirely different than what the veteran described in 
the current examination, which was not ocular migraine.  He 
concluded that he could not reconcile the differences as they 
were based entirely on patient reporting.  

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2005).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).   
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Analysis

The veteran's disability is rated, by analogy, under 38 
C.F.R. 4.124a, Diagnostic Code 8100, which provides the 
guidelines for rating migraine headaches.  Under this 
regulation, the maximum disability rating is 50 percent, 
which is for application when the headaches are manifested by 
very frequent completely prostrating and prolonged attacks of 
headaches productive of severe economic inadaptability.  A 30 
percent disability rating is for application when the 
headaches are accompanied by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 10 percent disability rating is for 
application when the headaches are accompanied by 
characteristic prostrating attacks averaging once in two 
months over the last several months.  With less frequent 
attacks, a 0 percent evaluation is assigned.  The Board finds 
that this is the most appropriate rating code under which the 
veteran's disability should be rated.  Although the veteran 
has argued that he should be rated for visual disturbance, 
all evaluations for visual impairment contemplate permanent 
impairment of vision, rather than episodic impairment.  As 
such, evaluation is more appropriate under Diagnostic Code 
8100 which contemplates episodic impairment.  See 38 C.F.R. 
§ 4.20.

The medical evidence shows that a compensable evaluation is 
not warranted for his service connected ocular migraines, 
because the evidence does not show prostrating attacks beyond 
vague descriptions of visual disturbance unaccompanied by 
pain or headaches.  As the examiner in the November 2004 
examination noted, evaluation of the veteran's symptoms is 
based entirely on his own reported history, which had been 
entirely different as reported to different examiners.  The 
February 2002 VA examination, which diagnosed ocular 
migraine, found the veteran's history to be a good one for 
ocular migraine.  In other words, the conclusion that the 
veteran had ocular migraines appears to be based entirely on 
the description of the visual phenomena as reported to the 
examiner.  This was accepted by the RO and served as the 
basis for the grant of service connection for ocular 
migraines secondary to his service connected blepharitis.  
However, in the subsequent neurological disorders examination 
in December 2002, the examiner provided a more detailed 
examination of the veteran, and review of the veteran's 
symptoms.  He concluded that because the veteran denied any 
temporal association or relation to the severity of his 
migraines and the blepharitis episodes, these were not 
related.  The Board notes that in the personal hearing in 
March 2004, the veteran submitted a computer printout 
defining and detailing the symptoms of ocular migraines.  The 
veteran endorsed these symptoms with great specificity in his 
testimony.

In the most recent VA examination in September and November 
2004, which included a thorough neurological examination, and 
review of the veteran's medical history, the examiner 
concluded that the described symptoms were not ocular 
migraine, although earlier symptoms reported to the February 
2002 VA examiner were.  In either case, there is insufficient 
evidence at any time from the initial grant of service 
connection of the length and duration of prostrating attacks 
to warrant a higher evaluation, even assuming that the 
veteran symptoms are actual ocular migraine and not from non-
service connected vision disorders.  Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found).  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  


ORDER

An initial compensable evaluation for ocular migraine 
headaches is denied.



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


